DETAILED ACTION
This action is in response to the amendment filed on 01/28/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  in paragraph ‘e’ the phrase “the is” appears and is improper.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  in paragraph ‘d’ the word “top” is underlined and in strikethrough.  This is improper, but in context the examiner understands that the applicant intended to delete the word “top”, which is how the examiner shall treat the claim.  Appropriate correction is required.  Going forward, please ensure that amendments are properly marked.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1: 
in paragraph ‘d’ “the floating top” lacks proper antecedent basis.
In paragraph ‘d’ the “the first surface” lacks proper antecedent basis.  The examiner assumes the applicant is referring to “the first seal.”
The term "in at least general alignment" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how aligned the elements must be to read on the claim.
Regarding claims 2-4, 7-8, 10: “the floating top cylindrical tank” lacks proper antecedent basis.
Regarding claim 6: 
in paragraph ‘d’ “the floating top” lacks proper antecedent basis.
in paragraph ‘d’ “the first surface” lacks proper antecedent basis.  The examiner assumes they are referring to “the first seal”.
The term "in at least general alignment" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how aligned the elements must be to read on the claim.

Regarding claim 10: “the peripheral wall” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinghorn (US 4,811,859) in view of Hansen (US 1,966,244).

    PNG
    media_image1.png
    650
    609
    media_image1.png
    Greyscale





	Regarding claims 1, 4, 10: the above §112 discussion is incorporated herein. Kinghorn discloses a tank capable of storing hydrocarbon liquids comprising: a) a generally circular base (fig 1); b) a cylindrical peripheral wall (called out in above figure) sealed at the generally circular base and extending upward from the generally circular base up to a top peripheral edge (called out in above figure) thereof  wherein the cylindrical peripheral wall is engineered to hold a volume of hydrocarbon liquid up to a level near the top peripheral edge where the cylindrical peripheral wall includes an inner surface and an outer surface where hydrocarbon liquids in the tank are within the inner surface of the cylindrical peripheral wall; c) a floating roof (10) arranged to float on the surface of liquid hydrocarbons and thereby rise and fall within the inner surface of the cylindrical peripheral wall as the volume of hydrocarbon liquids increase and decrease within the tank when the tank is in service and wherein  a small void space (e.g. the space in the area lead line 20, fig 2) exists within the tank  above any liquid in the tank; d) a sealing system (20, 30, fig 2) arranged at an outer periphery of the floating roof to engage the inner surface of the cylindrical peripheral wall to seal the floating roof to the inner surface of the cylindrical peripheral wall while allowing the floating top to move vertically within the cylindrical peripheral wall, where the sealing system includes a first (20) and second (30) seal spaced apart vertically where the second seal is vertically above the first seal; and 2Serial Number. 16/209,198Confirmation No. 5398 e) a seal extension (called out in above figure) positioned at the top peripheral edge of the cylindrical peripheral wall and oriented to extend up from the top peripheral edge of the cylindrical wall where the seal extension includes an inner face and outer face and the inner face is arranged in at least general alignment (see 
Kinghorn, as applied above, does not disclose that the seal extension if made from thinner material than the cylindrical peripheral wall.  However, Hansen teaches that it is known in the art for the upper portion of the tank wall to be less thick than the lower portion of the tank wall (see page 1, lines 79-88).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the seal extension of Kinghorn from a thinner material than the cylindrical peripheral wall, because it is well known in the art that wall thickness near the top of a tank may be less than the thickness at the bottom of the tank.  The top of the tank experiences smaller forces and thus the top panels may be less thick so as to use less material and to put less weight on the lower panels.    
Kinghorn and Hansen do not disclose that seal extension thickness is less than a fifth of the peripheral cylindrical wall.  The applicant, however, does not disclose any criticality to the claimed proportion, and the claimed proportion is merely an optimal or workable value that could be found through routine experimentation.  The proportion of the extension thickness to the cylindrical wall thickness would depend on how much force the cylindrical wall need to withstand versus the extension.  For example, the 

Regarding claims 2 and 3: see the above §112 discussion.  Kinghorn, as applied above, discloses that the seal extension forms a cylindrical shape (see fig 1) extending up from the cylindrical wall but not specifically that it extends 30 inches above the top peripheral edge.  However, the distance that the extension extends over the top peripheral edge is a result effective variable that would be obvious to perform routine experiments to optimize.  The distance that the extension extends above the top peripheral edge would depend on the size of panels and the amount of desired overlap at the joint between the two panels.  Larger panels would mean fewer joints, and larger joint overlaps would mean that the joint could be stronger.  Further, the applicant does not disclose any criticality to the claimed distances.  Therefore, before the claimed invention was effectively filed, it would have bene obvious to one of ordinary skill in the art to have made the distance 30 inches, as claimed, because it is merely an optimal or 
Regarding claim 7: Kinghorn discloses that the seal extension may be formed of steel, but not specifically that it is stainless steel (col. 3 ll. 40-50).  However, the selection of a known material based upon its suitability for the intended use involves no inventive step and would be obvious to a person of ordinary skill in the art (MPEP 2144.07).  In this case, stainless steel would be suitable for the intended use of being a tank wall because stainless steel is known to be strong and resistant to corrosion.  Further, the applicant does not disclose any criticality to the claimed material.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the seal extension of Kinghorn stainless steel, as claimed, because it is a known material that would be suitable for the intended use and so that the seal extension would be resistant to corrosion.    
Regarding claim 8: the above §112 discussion is incorporated herein.  Kinghorn, as applied above, strongly implies that the seal extension is formed by panel segments, but it does not explicitly state as much.  Further Kinghorn does not disclose that the panel segments include brackets that are attached to the cylindrical wall.
Hansen, however, discloses a very similar steel fabricated tank where the walls are made from segments (9, fig 1) and the segments include brackets (8, fig 1) attached to the below cylindrical wall.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have formed the seal extension from segments, as taught by Hansen, because it is a known a practical way of assembling and large cylindrical tanks.  The segments would allow for the tank .   
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinghorn in view of Rhodes (US 4,760,932).
Regarding claim 6: the above discussion of Kinghorn is incorporated herein.  The above §112 discussion is also incorporated herein. Kinghorn, as applied above, discloses all of the claimed limitations except that that the seal extensions is formed of plastic.  
Rhodes, however, discloses a tank with wall segments that made be made from reinforced plastic, having light weight, high strength and is impervious to hydrocarbon fuels (see title, abstract, col. 6 ll. 53-62).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the seal extension of Kinghorn from plastic, as taught by Rhodes, because it is a material that is known to be suitable for hydrocarbon tanks and so that it would have light weight, high strength, and be impervious to hydrocarbon fuels.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4, 7-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,689,189. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 8 and 10 are anticipated by claim 6 of the patent.  Claims 2, 3, 7 are obvious over claim 6 for substantially the same rationale that these claims are obvious of Kinghorn as discussed above.
 Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,689,189 in view of Rhodes. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the application is anticipated by claim 1 of the patent except that the seal extension is made from plastic.  Rhodes, however, discloses a tank with wall segments that made be made from reinforced plastic, having light weight, high strength and is impervious to hydrocarbon fuels (see title, abstract, col. 6 ll. 53-62).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the seal extension of the patent from plastic, as taught by Rhodes, because it is a material that is known to be suitable for hydrocarbon tanks and so that it would have light weight, high strength, and be impervious to hydrocarbon fuels.





Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
The applicant argues that the §112 and formal issue have been overcome with by the amended claims.  The examiner disagrees for the reasons given above.
On page 7 the applicant argues that the examiner acknowledges that the present invention uses lower cost, less robust material for the seal extension, and this is not shown by Kinghorn.  The examiner disagrees with the applicant’s argument because he has not made any comment on the lower cost of the applicant’s material.  Indeed, the claimed material of stainless steel is known to be relatively expensive. 
In response to applicant's arguments against the references individually on page 7, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The applicant does not actually attack the grounds of rejection, but instead attacks the references individually.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733